Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 12/05/2019 as preliminarily amended on the same day 12/05/2019.
Claims 1-18 are pending.

Claim Objections
Claims 6, 12 and 16 objected to because of the following informalities: The claims recite “and/or”. Examiner notes that a PTAB ruling is instructive in this matter ruling that A and/or B is not indefinite and has a meaning and that meaning is A alone, B alone, or A and B together. However, the Board noted the “preferred verbiage” should be more simply “at least one of A and B” (See Ex Parte Gross). This having been said, Examiner encourages the preferred verbiage to make the metes and bounds of the claim as clear as possible. Examiner interprets the claims to require at least one of A and B (within the context of the claims). That is, a proper claim construction is A alone, B alone, or A and B together (wherein A and B are the limitations before and after the “and/or”, respectively).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  “a priority module”, “a task dividing and assigning module”, “a task performing module”, “a pre-processing module” and “a monitoring module” in claims 13-18. Examiner notes that the “different modules” and “base station” do not currently recite functions, were they amended to perform a function, they too may invoke 112(f). Further, the “acceleration unit” is modified by sufficient structure to not invoke 112(f), the acceleration unit is explicitly and FPGA.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification, as originally filed, reveals the corresponding structure of the aforementioned modules as a computer or mobile terminal executing programs as well as equivalents thereof (see at least ¶ [0072] – [0074]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No. US 2017/0079059 A1 (hereafter Li) in view of JIE CN 105892996 A (hereafter Jie), citations correspond to English Translation provided herewith in view of Burgess et al. CA 2538503 A1 (hereafter Burgess).

With regard to claim 1, Li teaches a GPP(abbreviated from General Purpose Processor)-based 5G terminal common platform optimization method, comprising (Network slicing is an important technology capability of Fifth Generation (5G) wireless networks. With network slicing, one physical wireless network infrastructure can be sliced into multiple logical wireless networks, each architected and optimized for desired vertical applications or services in at least ¶ [0258] and ¶ [0142]):
obtaining priority information of a plurality of programs, wherein a control channel and the programs related to control processes have the highest priority (Mission critical services are being developed for use on LTE and future wireless networks … mission-critical services are ones that may benefit from preferential handling compared to normal telecommunication services e.g. in support of police or fire brigade including the handling of prioritized messages and/or calls (e.g. MCPTT calls)  in a station (the computing resources in the base station and the portable device(s) (e.g. UEs) may be horizontally sliced, and these horizontal slices may be used together with lower layer device(s) (e.g. wearable device), i.e. integrated together to form a virtual computing platform though a new 5G air interface designed to significantly augment the computing capability of future portable and wearable devices, using their respective higher layer devices (e.g. base station and portable devices, respectively). FIG. 1 illustrates this possible future network evolution trend in at least ¶ [0258]);
dividing the task into a plurality of subtasks (A second example method is shown in FIG. 43. For example, the process may include dividing network resources 4310 into one or more slices. Each of the one or more slices may correspond to a service to be provided by a radio access network (RAN). The process may include providing 4320 the network resources of a slice of the one or more slices according to a corresponding service to be provided. Both these example methods dynamically (re) configure the RAN architecture in use on the RAN or C-RAN according to the needs of the RAN and/or network slices operating the RAN at any given point in time in at least ¶ [0313] and ¶ [0727] – [0728]) according to attributes of each of the tasks (The blocks of physical radio resource 610 may be distributed in time and frequency, and may be 
assigning time for each of the subtasks (FIG. 6 also shows a TTI 621 of logical radio resource 620, wherein the transmission time interval 621 is a subframes (labelled as SF0-SF4) of the logical radio resource 620. The TTI may refer to the duration of a smallest transmission period on a radio link for each subframe, e.g. 1 ms in at least ¶ [0118]),
	Li teaches a GPP based 5G terminal which divides network resources and services into smaller subframes based on attributes of the services wherein mission critical control services are prioritized above others. However, Li does not specifically teach that tasks are performed in an order from highest priority to lowest priority and that the subtasks are assigned to different threads.
However, in analogous art Jie teaches obtaining priority information of a plurality of programs, performing tasks corresponding to the plurality of programs according to an order of the priorities from high to low (continuing the step S420, in step S440, according to the priority from high to low order of the priority of the plurality of task with high priority distributed to the task thread process of the priority 
dividing the task into a plurality of subtasks according to attributes (to the plurality of sub task into different priority levels, here, before the plurality of task allocation task thread to the plurality of sub task into different priority levels. said priority can be adjusted according to the specific properties of the task, such as processing task A6 is needed by subtask A1 of the processing result, then that task A1 of the priority is greater than the priority of subtask A6 in at least page 6, example 5, fourth paragraph) of each of the tasks and assigning the plurality of subtasks to different threads (method of mass data processing, the embodiment on the basis of the embodiment 1, in the step S400, respectively connecting the plurality of sub tasks are distributed to the plurality of task threads perform differentiated processing in at least page 6, example 5, first paragraph); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the tasks are performed in an order from highest priority to lowest priority and that the subtasks are assigned to different threads of Jie with the systems and methods of Li resulting in a system in 
Li and Jie teach a GPP based 5G terminal which divides network resources and services into smaller subframes based on attributes of the services wherein mission critical control services are prioritized above others as and the subframes are assigned to different threads and performed in an order from highest priority to lowest priority. Moreover, Li teaches that subframes are assigned a transmission time interval. However, Li and Jie do not specifically teach that the subframes are assigned a time budget and timestamp that are compared to determine whether execution should continue or stop.
However, in analogous art Burgess teaches assigning time budget for each of the subtasks (At block 215, the scheduling process 130 assigns a guaranteed CPU time budget to each adaptive partition. The guaranteed budget may be assigned as a percentage of the overall available system budget in at least ¶ [0035]),
marking each of the subtasks with a timestamp in a processing flow (Each time a thread starts or stops running, the process scheduler 130 assigns a timestamp to the associated partition corresponding to the value of the high-resolution counter. The timestamp values may be scaled to a useful common time unit. The differences between the timestamps for adjacent start and stop times of a thread are used to microbill the appropriate adaptive partition in at least ¶ [0081]), and
comparing the timestamp of each of the subtasks with the assigned time budget to determine whether to continue execution or terminate early (Thread 345 will continue to operate in a running state until it is finished, blocked, or until the budget for adaptive partition 303 is exhausted. Under heavy load, if an adaptive partition exceeds its CPU budget, then its highest-priority thread does not run until the partition once again has time available in its CPU budget. This is a safeguard on the system 100 that divides insufficient CPU time among the partitions 301, 302, and 303. In this state, the processor runs the highest-priority thread in an adaptive partition with CPU time remaining in its guaranteed CPU time budget in at least ¶ [0049]).
determine whether to continue execution (adaptive partition 501 has exhausted its guaranteed CPU time budget. Nonetheless, critical thread 508 may be allowed to run because of the importance that has been placed on it through the critical designation. Consequently, the process scheduler 130 may allocate CPU time to critical thread 508 provided there is still CPU time in the critical time budget of adaptive partition 501 in at least ¶ [0055]) or terminate early (The short-term debt is bounded by the critical time budget specified for the partition. Over time, the partition may be required to repay short-term debt. A critical thread that exceeds the critical time budget 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed in invention to combine the threads are assigned a time budget and timestamp that are compared to determine whether execution should continue or stop of Burgess with the systems and methods of Li and Jie resulting in a system in which the a GPP based 5G terminal which divides network resources and services into smaller subframes based on attributes of the services wherein mission critical control services are prioritized above others as and the subframes are assigned to different threads and performed in an order from highest priority to lowest priority of Li and Jie utilize the time budgets and timestamps of Burgess to compare and to determine whether execution should continue or stop as in Burgess. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency while maintaining fairness wherein high-priority threads are allowed to operate in real-time but will not be permitted to starve low priority threads by providing for fair-share access to CPU time by utilizing time budgeting and priorities (see at least Burgess ¶ [0011]).

With regard to claim 2, Li teaches wherein the GPP-based 5G terminal common platform supports both of static scheduling (for network slices that require , pre-defined allocation pattern is static scheduling) and dynamic scheduling (depending on factors such as traffic type, traffic load, QoS requirement, the RAN architecture of each of the slices may be dynamically configured in at least ¶ [0072] and ¶ [0112] and FIG. 2 showed an example of a slice-specific RAN architecture that depends on factors such as traffic type, traffic load, QoS requirement, and the like, and the RAN architecture of each of the slices may be dynamically configured in at least ¶ [0211] and scheduling information and may perform RAN re-architecture dynamically based on different network slices/services that are to be supported by the (re-architected/re-architectable) RAN in at least ¶ [0296]).

With regard to claim 3, Jie teaches wherein the step of dividing the task into a plurality of subtasks according to attributes of each of the tasks and assigning the plurality of subtasks to different threads comprises: assigning priorities of the tasks (continuing the step S420, in step S440, according to the priority from high to low order of the priority of the plurality of task with high priority distributed to the task thread process of the priority preemption manner. Here, under normal circumstance, the high priority level of task priority processing, low priority of task processing, specifically, the priority distributed to the task thread process of the priority in a preemptive manner with respect to the plurality of sub tasks of high priority … carrying out priority sorting the plurality of tasks in this embodiment, high from high to low according to the priority,  the threads (to the plurality of sub task into different priority levels, here, before the plurality of task allocation task thread to the plurality of sub task into different priority levels. said priority can be adjusted according to the specific properties of the task, such as processing task A6 is needed by subtask A1 of the processing result, then that task A1 of the priority is greater than the priority of subtask A6 in at least page 6, example 5, fourth paragraph).

With regard to claim 5, Burgess teaches wherein the step of assigning time budget for each of the subtasks, marking each of the subtasks with a timestamp in a processing flow, and comparing the timestamp of each of the subtasks with the assigned time budget to determine whether to continue execution or terminate early comprises (see mapping in independent claim above): However, Li teaches monitoring execution of the tasks by a task controller, which interacts with a scheduler (A second example method is shown in FIG. 43. For example, the process may include dividing network resources 4310 into one or more slices. Each of the one or more slices may correspond to a service to be provided by a radio access network (RAN). The process may include providing 4320 the network resources of a slice of the one or more slices according to a corresponding service to be provided. Both these example methods dynamically (re) configure the RAN architecture in use on the RAN or C-RAN according to the needs of the RAN and/or network slices operating the RAN at any given point in time in at least ¶ [0313] and ¶ [0727] – [0728]) to increase or decrease the number of tasks processed at physical layer (To provide the increased capacity in wireless networks, they may be sliced. This may involve slicing (i.e. logically partitioning/separating) the traditional large, single, mobile broadband network into multiple virtual networks to serve vertical industries and applications in a more cost and resource efficient manner. Each network slice may have a different network architecture, and different application, control, packet and signal processing capabilities and capacity, in order to achieve optimum return on investment. New vertical slices (i.e. industry or type of service) can be added to an existing sliceable wireless network at any time, instead of deploying a new dedicated wireless network for that vertical market in at least ¶ [0054]).

With regard to claim 7, Li teaches a GPP(abbreviated from General Purpose Processor)-based 5G terminal common platform optimization method, comprising (Network slicing is an important technology capability of Fifth Generation (5G) wireless networks. With network slicing, one physical wireless network infrastructure can be sliced into multiple logical wireless networks, each architected and optimized for desired vertical applications or services in at least ¶ [0258] and ¶ [0142]):
assigning different priorities for programs of different modules, wherein a control channel and programs related to control processes have the highest priority (Mission critical services are being developed for use on LTE and future wireless networks … mission-critical services are ones that may benefit from preferential handling compared to normal telecommunication services e.g. in support of police or fire brigade including the handling of prioritized messages and/or calls (e.g. in a base station (the computing resources in the base station and the portable device(s) (e.g. UEs) may be horizontally sliced, and these horizontal slices may be used together with lower layer device(s) (e.g. wearable device), i.e. integrated together to form a virtual computing platform though a new 5G air interface designed to significantly augment the computing capability of future portable and wearable devices, using their respective higher layer devices (e.g. base station and portable devices, respectively). FIG. 1 illustrates this possible future network evolution trend in at least ¶ [0258]),
dividing the task into a plurality of subtasks (A second example method is shown in FIG. 43. For example, the process may include dividing network resources 4310 into one or more slices. Each of the one or more slices may correspond to a service to be provided by a radio access network (RAN). The process may include providing 4320 the network resources of a slice of the one or more slices according to a corresponding service to be provided. Both these example methods dynamically (re) configure the RAN architecture in use on the RAN or C-RAN according to the needs of the RAN and/or network slices operating the RAN at any given point in time in at least ¶ [0313] and ¶ [0727] – [0728]) according to attributes of each of the tasks (The blocks 
assigning time for each of the subtasks (FIG. 6 also shows a TTI 621 of logical radio resource 620, wherein the transmission time interval 621 is a subframes (labelled as SF0-SF4) of the logical radio resource 620. The TTI may refer to the duration of a smallest transmission period on a radio link for each subframe, e.g. 1 ms in at least ¶ [0118]); and
Li teaches a GPP based 5G terminal which divides network resources and services into smaller subframes based on attributes of the services wherein mission critical control services are prioritized above others. However, Li does not specifically teach that tasks are performed in an order from highest priority to lowest priority and that the subtasks are assigned to different threads.
However, in analogous art Jie teaches assigning different priorities for programs of different modules (continuing the step S420, in step S440, according to the priority from high to low order of the priority of the plurality of task with high priority distributed to the task thread process of the priority preemption manner. Here, under  performing low priority tasks after high priority tasks are completed (said priority can be adjusted according to the specific properties of the task, such as processing task A6 is needed by subtask A1 of the processing result, then that task A1 of the priority is greater than the priority of subtask A6 in at least page 6, example 5, fourth paragraph, when one task requires result of another task, the one task has lower priority and does not execute until after higher priority task completes);
dividing the task into a plurality of subtasks according to attributes (to the plurality of sub task into different priority levels, here, before the plurality of task allocation task thread to the plurality of sub task into different priority levels. said priority can be adjusted according to the specific properties of the task, such as processing task A6 is needed by subtask A1 of the processing result, then that task A1 of the priority is greater than the priority of subtask A6 in at least page 6, example 5, fourth paragraph) of each of the tasks and assigning the plurality of subtasks to different threads (method of mass data processing, the embodiment on the basis of the embodiment 1, in the step S400, respectively connecting the plurality of sub tasks are distributed to the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the tasks are performed in an order from highest priority to lowest priority and that the subtasks are assigned to different threads of Jie with the systems and methods of Li resulting in a system in which the a GPP based 5G terminal which divides network resources and services into smaller subframes based on attributes of the services wherein mission critical control services are prioritized above others of Li utilizes the tasks are performed in an order from highest priority to lowest priority and that the subtasks are assigned to different threads of Jie to perform the services and subframes of Li in an order from highest priority to lowest priority and assigning the subframes of Li to different threads. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resources utilization and increasing execution efficiency whilst reducing operational and data conflicts (see at least Jie page 4, third full paragraph).
Li and Jie teach a GPP based 5G terminal which divides network resources and services into smaller subframes based on attributes of the services wherein mission critical control services are prioritized above others as and the subframes are assigned to different threads and performed in an order from highest priority to lowest priority. Moreover, Li teaches that subframes are assigned a transmission time interval. However, Li and Jie do not specifically teach that the subframes are assigned a time 
However, in analogous art Burgess teaches assigning time budget for each of the subtasks (At block 215, the scheduling process 130 assigns a guaranteed CPU time budget to each adaptive partition. The guaranteed budget may be assigned as a percentage of the overall available system budget in at least ¶ [0035]),
marking each of the subtasks with a timestamp in a processing flow (Each time a thread starts or stops running, the process scheduler 130 assigns a timestamp to the associated partition corresponding to the value of the high-resolution counter. The timestamp values may be scaled to a useful common time unit. The differences between the timestamps for adjacent start and stop times of a thread are used to microbill the appropriate adaptive partition in at least ¶ [0081]), and
comparing the timestamp of each of the subtasks with the assigned time budget to determine whether to continue execution or terminate early (Thread 345 will continue to operate in a running state until it is finished, blocked, or until the budget for adaptive partition 303 is exhausted. Under heavy load, if an adaptive partition exceeds its CPU budget, then its highest-priority thread does not run until the partition once again has time available in its CPU budget. This is a safeguard on the system 100 that divides insufficient CPU time among the partitions 301, 302, and 303. In this state, the processor runs the highest-priority thread in an adaptive partition with CPU time remaining in its guaranteed CPU time budget in at least ¶ [0049]).
determine whether to continue execution (adaptive partition 501 has exhausted its guaranteed CPU time budget. Nonetheless, critical thread 508 may be terminate early (The short-term debt is bounded by the critical time budget specified for the partition. Over time, the partition may be required to repay short-term debt. A critical thread that exceeds the critical time budget of the adaptive partition may be considered to drive the associated adaptive partition into bankruptcy. Bankruptcy may be handled as an application error, and the designer may specify the system's response. Exemplary choices for a response include: 1) forcing the system to reboot; 2) notifying an internal or external system watchdog; and/or 3) terminating and/or notifying other designated processes in at least ¶ [0058]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed in invention to combine the threads are assigned a time budget and timestamp that are compared to determine whether execution should continue or stop of Burgess with the systems and methods of Li and Jie resulting in a system in which the a GPP based 5G terminal which divides network resources and services into smaller subframes based on attributes of the services wherein mission critical control services are prioritized above others as and the subframes are assigned to different threads and performed in an order from highest priority to lowest priority of Li and Jie utilize the time budgets and timestamps of Burgess to compare and to determine whether execution should continue or stop as in Burgess. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency while 

With regard to claim 8, Li teaches wherein the GPP-based 5G terminal common platform supports both of static scheduling (for network slices that require low latency delivery, the resource can be allocated in continuous physical subframes to achieve the minimum amount of transmission latency as designed in the air interface. To reduce control signaling overhead, resource allocation patterns may be defined in at least ¶ [0139], pre-defined allocation pattern is static scheduling) and dynamic scheduling (depending on factors such as traffic type, traffic load, QoS requirement, the RAN architecture of each of the slices may be dynamically configured in at least ¶ [0072] and ¶ [0112] and FIG. 2 showed an example of a slice-specific RAN architecture that depends on factors such as traffic type, traffic load, QoS requirement, and the like, and the RAN architecture of each of the slices may be dynamically configured in at least ¶ [0211] and scheduling information and may perform RAN re-architecture dynamically based on different network slices/services that are to be supported by the (re-architected/re-architectable) RAN in at least ¶ [0296]).

With regard to claim 9, Jie teaches wherein the step of dividing the task into a plurality of subtasks according to attributes of each of the tasks and assigning the plurality of subtasks to different threads comprises: assigning priorities of the tasks (continuing the step S420, in step S440, according to the priority from high to  the threads (to the plurality of sub task into different priority levels, here, before the plurality of task allocation task thread to the plurality of sub task into different priority levels. said priority can be adjusted according to the specific properties of the task, such as processing task A6 is needed by subtask A1 of the processing result, then that task A1 of the priority is greater than the priority of subtask A6 in at least page 6, example 5, fourth paragraph).

With regard to claim 11, Burgess teaches wherein the step of assigning time budget for each of the subtasks, marking each of the subtasks with a timestamp in a processing flow, and comparing the timestamp of each of the subtasks with the assigned time budget to determine whether to continue execution or terminate early comprises (see mapping in independent claim above): However, Li teaches monitoring execution of the tasks by a task controller, which interacts with a scheduler (A second example method is shown in FIG. 43. For example, the process may include dividing network resources 4310 into one or more slices. Each of to increase or decrease the number of tasks processed at physical layer (To provide the increased capacity in wireless networks, they may be sliced. This may involve slicing (i.e. logically partitioning/separating) the traditional large, single, mobile broadband network into multiple virtual networks to serve vertical industries and applications in a more cost and resource efficient manner. Each network slice may have a different network architecture, and different application, control, packet and signal processing capabilities and capacity, in order to achieve optimum return on investment. New vertical slices (i.e. industry or type of service) can be added to an existing sliceable wireless network at any time, instead of deploying a new dedicated wireless network for that vertical market in at least ¶ [0054]).

With regard to claim 13, Li teaches a GPP(abbreviated from General Purpose Processor)-based 5G terminal common platform optimization system, comprising (Network slicing is an important technology capability of Fifth Generation (5G) wireless networks. With network slicing, one physical wireless network infrastructure can be sliced into multiple logical wireless networks, each architected and optimized for desired vertical applications or services in at least ¶ [0258] and ¶ [0142]):

a priority module (in at least ¶ [0815]) configured to assign different priorities for programs of different modules wherein a control channel and programs related to control processes have the highest priority (Mission critical services are being developed for use on LTE and future wireless networks … mission-critical services are ones that may benefit from preferential handling compared to normal telecommunication services e.g. in support of police or fire brigade including the handling of prioritized messages and/or calls (e.g. MCPTT calls) for emergency and imminent threats, delivery of real-time telemetry or control messages that may enable automated control, especially of fast moving vehicles and the like … Services that are mission-critical may also be massive (i.e. a very large number of users of that type are being served, or to be served by the wireless network)—e.g. V2V or V2I. A ‘very large number’ may range from hundreds, to millions or more, and may also be defined by the number per base station or the like … in at least ¶ [0292]), and in a base station (the computing resources in the base station and the portable device(s) (e.g. UEs) may be horizontally sliced, and these horizontal slices may be used together with lower layer device(s) (e.g. wearable device), i.e. integrated together to form a virtual computing platform though a new 5G air interface designed to significantly augment the computing capability of future portable and wearable devices, using their respective higher layer 
a task dividing and assigning module (in at least ¶ [0815]) configured to divide the task into a plurality of subtasks (A second example method is shown in FIG. 43. For example, the process may include dividing network resources 4310 into one or more slices. Each of the one or more slices may correspond to a service to be provided by a radio access network (RAN). The process may include providing 4320 the network resources of a slice of the one or more slices according to a corresponding service to be provided. Both these example methods dynamically (re) configure the RAN architecture in use on the RAN or C-RAN according to the needs of the RAN and/or network slices operating the RAN at any given point in time in at least ¶ [0313] and ¶ [0727] – [0728]) according to attributes of each of the tasks (The blocks of physical radio resource 610 may be distributed in time and frequency, and may be mapped to the contiguous/continuous subframes of logical radio resource 620 (denoted as SF0 to SF4 in FIG. 6) to form a contiguous logical ordering of blocks in at least ¶ [0118] and Factors to be considered in assigning radio resources to a network slice include: traffic load, traffic type and QoS requirements, and/or resource allocation granularity and dynamics in at least ¶ [0139] and the method may include determining a minimum amount of transmission latency for a traffic type of a data stream, and allocating the data stream to a number of continuous physical subframes to achieve the minimum amount of transmission latency in at least ¶ [0178]) and
assign time for each of the subtasks (FIG. 6 also shows a TTI 621 of logical radio resource 620, wherein the transmission time interval 621 is a subframes (labelled 
Li teaches a GPP based 5G terminal which divides network resources and services into smaller subframes based on attributes of the services wherein mission critical control services are prioritized above others. However, Li does not specifically teach that tasks are performed in an order from highest priority to lowest priority and that the subtasks are assigned to different threads.
However, in analogous art Jie teaches a priority module configured to assign different priorities for programs of different modules, perform tasks corresponding to the programs of different modules according to an order of the priorities from high to low (continuing the step S420, in step S440, according to the priority from high to low order of the priority of the plurality of task with high priority distributed to the task thread process of the priority preemption manner. Here, under normal circumstance, the high priority level of task priority processing, low priority of task processing, specifically, the priority distributed to the task thread process of the priority in a preemptive manner with respect to the plurality of sub tasks of high priority … carrying out priority sorting the plurality of tasks in this embodiment, high from high to low according to the priority, the priority of the plurality of task with high priority is distributed to task thread priority processing to make it have good scheduling ability by means of pre-emption in at least page 6, example 5, third – sixth paragraph);
a task dividing and assigning module configured to divide the task into a plurality of subtasks according to attributes (to the plurality of sub task into different of each of the tasks and assign the plurality of subtasks to different threads (method of mass data processing, the embodiment on the basis of the embodiment 1, in the step S400, respectively connecting the plurality of sub tasks are distributed to the plurality of task threads perform differentiated processing in at least page 6, example 5, first paragraph); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the tasks are performed in an order from highest priority to lowest priority and that the subtasks are assigned to different threads of Jie with the systems and methods of Li resulting in a system in which the a GPP based 5G terminal which divides network resources and services into smaller subframes based on attributes of the services wherein mission critical control services are prioritized above others of Li utilizes the tasks are performed in an order from highest priority to lowest priority and that the subtasks are assigned to different threads of Jie to perform the services and subframes of Li in an order from highest priority to lowest priority and assigning the subframes of Li to different threads. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resources 
Li and Jie teach a GPP based 5G terminal which divides network resources and services into smaller subframes based on attributes of the services wherein mission critical control services are prioritized above others as and the subframes are assigned to different threads and performed in an order from highest priority to lowest priority. Moreover, Li teaches that subframes are assigned a transmission time interval. However, Li and Jie do not specifically teach that the subframes are assigned a time budget and timestamp that are compared to determine whether execution should continue or stop.
However, in analogous art Burgess teaches a task performing module configured to assign time budget for each of the subtasks (At block 215, the scheduling process 130 assigns a guaranteed CPU time budget to each adaptive partition. The guaranteed budget may be assigned as a percentage of the overall available system budget in at least ¶ [0035]),
mark each of the subtasks with a timestamp in a processing flow (Each time a thread starts or stops running, the process scheduler 130 assigns a timestamp to the associated partition corresponding to the value of the high-resolution counter. The timestamp values may be scaled to a useful common time unit. The differences between the timestamps for adjacent start and stop times of a thread are used to microbill the appropriate adaptive partition in at least ¶ [0081]), and
compare the timestamp of each of the subtasks with the assigned time budget to determine whether to continue the execution or terminate early (Thread 
determine whether to continue the execution (adaptive partition 501 has exhausted its guaranteed CPU time budget. Nonetheless, critical thread 508 may be allowed to run because of the importance that has been placed on it through the critical designation. Consequently, the process scheduler 130 may allocate CPU time to critical thread 508 provided there is still CPU time in the critical time budget of adaptive partition 501 in at least ¶ [0055]) or terminate early (The short-term debt is bounded by the critical time budget specified for the partition. Over time, the partition may be required to repay short-term debt. A critical thread that exceeds the critical time budget of the adaptive partition may be considered to drive the associated adaptive partition into bankruptcy. Bankruptcy may be handled as an application error, and the designer may specify the system's response. Exemplary choices for a response include: 1) forcing the system to reboot; 2) notifying an internal or external system watchdog; and/or 3) terminating and/or notifying other designated processes in at least ¶ [0058]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed in invention to combine the threads are assigned a time budget and timestamp that are compared to determine whether execution should 

With regard to claim 15, Li teaches a monitoring module (in at least ¶ [0815]) configured to monitor execution of the tasks by a task controller, which interacts with a scheduler (A second example method is shown in FIG. 43. For example, the process may include dividing network resources 4310 into one or more slices. Each of the one or more slices may correspond to a service to be provided by a radio access network (RAN). The process may include providing 4320 the network resources of a slice of the one or more slices according to a corresponding service to be provided. Both these example methods dynamically (re) configure the RAN architecture in use on the RAN or C-RAN according to the needs of the RAN and/or network slices operating the RAN at any given point in time in at least ¶ [0313] and ¶ [0727] – [0728]) to increase or decrease the number of tasks processed at physical layer (To provide the increased capacity in wireless networks, they may be sliced. This may involve slicing (i.e. logically partitioning/separating) the traditional large, single, mobile broadband network into multiple virtual networks to serve vertical industries and applications in a more cost and resource efficient manner. Each network slice may have a different network architecture, and different application, control, packet and signal processing capabilities and capacity, in order to achieve optimum return on investment. New vertical slices (i.e. industry or type of service) can be added to an existing sliceable wireless network at any time, instead of deploying a new dedicated wireless network for that vertical market in at least ¶ [0054]).

With regard to claim 17, Li teaches wherein the GPP-based 5G terminal common platform supports both of static scheduling (for network slices that require low latency delivery, the resource can be allocated in continuous physical subframes to achieve the minimum amount of transmission latency as designed in the air interface. To reduce control signaling overhead, resource allocation patterns may be defined in at least ¶ [0139], pre-defined allocation pattern is static scheduling) and dynamic scheduling (depending on factors such as traffic type, traffic load, QoS requirement, the RAN architecture of each of the slices may be dynamically configured in at least ¶ [0072] and ¶ [0112] and FIG. 2 showed an example of a slice-specific RAN architecture that depends on factors such as traffic type, traffic load, QoS requirement, and the like, and the RAN architecture of each of the slices may be dynamically configured in at least ¶ [0211] and scheduling information and may perform RAN re-architecture dynamically 

With regard to claim 18, Jie teaches wherein priorities of the tasks (continuing the step S420, in step S440, according to the priority from high to low order of the priority of the plurality of task with high priority distributed to the task thread process of the priority preemption manner. Here, under normal circumstance, the high priority level of task priority processing, low priority of task processing, specifically, the priority distributed to the task thread process of the priority in a preemptive manner with respect to the plurality of sub tasks of high priority … carrying out priority sorting the plurality of tasks in this embodiment, high from high to low according to the priority, the priority of the plurality of task with high priority is distributed to task thread priority processing to make it have good scheduling ability by means of pre-emption in at least page 6, example 5, third – sixth paragraph) and the threads are assigned (to the plurality of sub task into different priority levels, here, before the plurality of task allocation task thread to the plurality of sub task into different priority levels. said priority can be adjusted according to the specific properties of the task, such as processing task A6 is needed by subtask A1 of the processing result, then that task A1 of the priority is greater than the priority of subtask A6 in at least page 6, example 5, fourth paragraph).

Claims 4, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No. US 2017/0079059 A1 (hereafter Li) in view of JIE CN 105892996 A (hereafter Jie), citations correspond to English Translation provided herewith in view .

With regard to claim 4, Li, Jie and Burgess teach the method according to claim 1, wherein the step of dividing the task into a plurality of subtasks according to attributes of each of the tasks and assigning the plurality of subtasks to different threads comprises:
Li, Jie and Burgess do not specifically teach pre-processing tasks in background threads.
However, in analogous task management art, Dewaele teaches pre-processing the tasks in background threads (This pre-processing may be implemented in a background thread that still allows all other functionalities of the application to be performed in at least ¶ [0139]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the pre-processing tasks in background threads of Dewaele with the systems and methods of Li, Jie and Burgess resulting in a system in which the services of Li, and specifically the division and prioritization of subframes, are pre-processed in the background as in Dewaele. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by preparing data in advance in the background whilst allowing for other functionality to continue (see at least Dewaele ¶ [0139]).

With regard to claim 10, Li, Jie and Burgess teach the method according to claim 7, wherein the step of dividing the task into a plurality of subtasks according to attributes of each of the tasks and assigning the plurality of subtasks to different threads comprises:
Li, Jie and Burgess do not specifically teach pre-processing tasks in background threads.
However, in analogous task management art, Dewaele teaches pre-processing the tasks in background threads (This pre-processing may be implemented in a background thread that still allows all other functionalities of the application to be performed in at least ¶ [0139]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the pre-processing tasks in background threads of Dewaele with the systems and methods of Li, Jie and Burgess resulting in a system in which the services of Li, and specifically the division and prioritization of subframes, are pre-processed in the background as in Dewaele. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by preparing data in advance in the background whilst allowing for other functionality to continue (see at least Dewaele ¶ [0139]).

With regard to claim 14, Li, Jie and Burgess teach the system according to claim 13, further comprising:

However, in analogous task management art, Dewaele teaches a pre-processing module configured to pre-process the tasks in background threads (This pre-processing may be implemented in a background thread that still allows all other functionalities of the application to be performed in at least ¶ [0139]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the pre-processing tasks in background threads of Dewaele with the systems and methods of Li, Jie and Burgess resulting in a system in which the services of Li, and specifically the division and prioritization of subframes, are pre-processed in the background as in Dewaele. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by preparing data in advance in the background whilst allowing for other functionality to continue (see at least Dewaele ¶ [0139]).

Claims 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No. US 2017/0079059 A1 (hereafter Li) in view of JIE CN 105892996 A (hereafter Jie), citations correspond to English Translation provided herewith in view of Burgess et al. CA 2538503 A1 (hereafter Burgess) as applied to claims 1-3, 5, 7-9, 11, 13, 15 and 17-18 above and in further view of van Rooyen et al. Pub. No. US 2016/0306922 A1 (hereafter Rooyen).

With regard to claim 6, Li, Jie and Burgess teach the method according to claim 1,
Li, Jie and Burgess do not specifically teach offloading tasks from a CPU to an acceleration unit such as a GPU or FPGA.
However, in analogous task management art, Rooyen teaches wherein an FPGA (abbreviated from Field-Programmable Gate Array)acceleration unit is adopted to build a heterogeneous computing platform, the FPGA accelerates the processing of baseband signals such that computational burden of a general purpose processor is reduced (if a tightly integrated CPU+FPGA or GPU+FPGA and/or CPU/GPU/FPGA with shared memory platform is employed within a sequencer or attached server for signal/image processing, base calling, mapping, aligning, sorting, and/or variant calling functions, there may be an advantage achieved such as in an incremental development process. For instance, initially, a limited portion of the compute load, such as a dynamic programming function for base calling, mapping, aligning, and/or variant calling may be implemented in one or more FPGA engines, where as other work may be done in the CPU and/or GPU expansion cards. However, the tight CPU/GPU/FPGA integration and shared memory model may be further configured, later, so as to make it easy to incrementally select additional compute-intensive functions for GPU and/or FPGA acceleration, which may then be implemented as FPGA hardware engines, and various of their functions may be offloaded for execution into the FPGA(s) thereby accelerating signal/image/base calling/mapping/aligning/variant processing in at least ¶ [0667]),
DAM (abbreviated from Direct Memory Access) technologies are adopted to directly access a memory of general-purpose server platform via a PCI-E port for data reading and writing to achieve high-speed data interaction between the general purpose processor and the acceleration unit (As the data streams into the analyzer system, such as a pipeline analyzer-on-a-chip, e.g., by onboard instructions and/or the host software, the data may be preprocessed and packed into a binary internal format, and streamed by Direct Memory Access (DMA) over a PCIe bus to the pipeline board, as described in greater detail herein below in at least ¶ [0156]),
SIMD (abbreviated from Single Instruction Multiple Data) instructions supported by the general-purpose processor are adopted to complete parallel processing of single-instruction multiple data streams (GPGPUs may be employed to extend this architecture, such as by implementing very large numbers of small CPUs, each with their own small L1 cache, wherein each CPU executes the same instructions on different subsets of the data. This is a so called SIMD (Single Instruction stream, Multiple Data stream) architecture. Economy may be gained by sharing the instruction fetch and decode logic across a large number of CPUs. Each cache has access to multiple large external DRAMs via an interconnection network. Assuming the computation to be performed is highly parallelizable, GPGPUs have a significant advantage over general purpose CPUs due to having large numbers of computing resources in at least ¶ [0782])
instruction set based software acceleration approaches include bit level acceleration, symbol level acceleration and/or sample level acceleration (The per-
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the offloading tasks from a CPU to an acceleration unit such as a GPU or FPGA of Rooyen with the systems and methods of Li, Jie and Burgess resulting in a system in which the services of Li, Jie and Burgess take advantage of the acceleration, parallelization and offloading of Rooyen. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency and performance by leveraging the ease to incrementally select additional compute-intensive functions for GPU and/or FPGA acceleration, which may then be implemented as FPGA hardware engines, and various of their functions may be offloaded for execution into the FPGA(s) thereby accelerating signal/image/base calling/mapping/aligning/variant processing. Such incremental advances can be implemented as needed to keep up with the increasing throughput (see at least Rooyen ¶ [0667]).
With regard to claim 12, Li, Jie and Burgess teach the method according to claim 7,
Li, Jie and Burgess do not specifically teach offloading tasks from a CPU to an acceleration unit such as a GPU or FPGA.
However, in analogous task management art, Rooyen teaches wherein an FPGA (abbreviated from Field-Programmable Gate Array)acceleration unit is adopted to build a heterogeneous computing platform, the FPGA accelerates the processing of baseband signals such that computational burden of a general purpose processor is reduced (if a tightly integrated CPU+FPGA or GPU+FPGA and/or CPU/GPU/FPGA with shared memory platform is employed within a sequencer or attached server for signal/image processing, base calling, mapping, aligning, sorting, and/or variant calling functions, there may be an advantage achieved such as in an incremental development process. For instance, initially, a limited portion of the compute load, such as a dynamic programming function for base calling, mapping, aligning, and/or variant calling may be implemented in one or more FPGA engines, where as other work may be done in the CPU and/or GPU expansion cards. However, the tight CPU/GPU/FPGA integration and shared memory model may be further configured, later, so as to make it easy to incrementally select additional compute-intensive functions for GPU and/or FPGA acceleration, which may then be implemented as FPGA hardware engines, and various of their functions may be offloaded for execution into the FPGA(s) thereby accelerating signal/image/base calling/mapping/aligning/variant processing in at least ¶ [0667]),
DAM (abbreviated from Direct Memory Access) technologies are adopted to directly access a memory of general- purpose server platform via a PCI-E port for data reading and writing to achieve high-speed data interaction between the general purpose processor and the acceleration unit (As the data streams into the analyzer system, such as a pipeline analyzer-on-a-chip, e.g., by onboard instructions and/or the host software, the data may be preprocessed and packed into a binary 
SIMD (abbreviated from Single Instruction Multiple Data) instructions supported by the general- purpose processor are adopted to complete parallel processing of single-instruction multiple data streams (GPGPUs may be employed to extend this architecture, such as by implementing very large numbers of small CPUs, each with their own small L1 cache, wherein each CPU executes the same instructions on different subsets of the data. This is a so called SIMD (Single Instruction stream, Multiple Data stream) architecture. Economy may be gained by sharing the instruction fetch and decode logic across a large number of CPUs. Each cache has access to multiple large external DRAMs via an interconnection network. Assuming the computation to be performed is highly parallelizable, GPGPUs have a significant advantage over general purpose CPUs due to having large numbers of computing resources in at least ¶ [0782]),
instruction set based software acceleration approaches include bit level acceleration, symbol level acceleration and/or sample level acceleration (The per-read-base Phred scores are delivered to the HMM hardware accelerator 8 as 6-bit values in at least ¶ [0535]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the offloading tasks from a CPU to an acceleration unit such as a GPU or FPGA of Rooyen with the systems and methods of Li, Jie and Burgess resulting in a system in which the services of Li, Jie and Burgess take advantage of the acceleration, parallelization and offloading of Rooyen. A 

With regard to claim 16, Li, Jie and Burgess teach the system according to claim 13,
Li, Jie and Burgess do not specifically teach offloading tasks from a CPU to an acceleration unit such as a GPU or FPGA.
However, in analogous task management art, Rooyen teaches wherein an FPGA (abbreviated from Field-Programmable Gate Array)acceleration unit is adopted to build a heterogeneous computing platform, the FPGA accelerates the processing of baseband signals such that computational burden of a general purpose processor is reduced (if a tightly integrated CPU+FPGA or GPU+FPGA and/or CPU/GPU/FPGA with shared memory platform is employed within a sequencer or attached server for signal/image processing, base calling, mapping, aligning, sorting, and/or variant calling functions, there may be an advantage achieved such as in an incremental development process. For instance, initially, a limited portion of the 
DAM (abbreviated from Direct Memory Access) technologies are adopted to directly access a memory of general- purpose server platform via a PCI-E port for data reading and writing to achieve high-speed data interaction between the general purpose processor and the acceleration unit (As the data streams into the analyzer system, such as a pipeline analyzer-on-a-chip, e.g., by onboard instructions and/or the host software, the data may be preprocessed and packed into a binary internal format, and streamed by Direct Memory Access (DMA) over a PCIe bus to the pipeline board, as described in greater detail herein below in at least ¶ [0156]),
SIMD (abbreviated from Single Instruction Multiple Data) instructions supported by the general- purpose processor are adopted to complete parallel processing of single-instruction multiple data streams (GPGPUs may be employed to extend this architecture, such as by implementing very large numbers of small CPUs, each with their own small L1 cache, wherein each CPU executes the same instructions on different subsets of the data. This is a so called SIMD (Single Instruction stream, 
instruction set based software acceleration approaches include bit level acceleration, symbol level acceleration and/or sample level acceleration (The per-read-base Phred scores are delivered to the HMM hardware accelerator 8 as 6-bit values in at least ¶ [0535]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the offloading tasks from a CPU to an acceleration unit such as a GPU or FPGA of Rooyen with the systems and methods of Li, Jie and Burgess resulting in a system in which the services of Li, Jie and Burgess take advantage of the acceleration, parallelization and offloading of Rooyen. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency and performance by leveraging the ease to incrementally select additional compute-intensive functions for GPU and/or FPGA acceleration, which may then be implemented as FPGA hardware engines, and various of their functions may be offloaded for execution into the FPGA(s) thereby accelerating signal/image/base calling/mapping/aligning/variant processing. Such incremental advances can be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070113231 A1
teaches
Multi processor and task scheduling method
US 20120131585 A1
teaches
Apparatuses and methods for processing work items in task flows
US 20130166750 A1
teaches
Scheduling methods using soft and hard service level considerations
US 20200178061 A1
teaches
Cellular iot network architecture
US 20200322868 A1
teaches
Method, apparatus, and system for improving topology of wireless sensing systems


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195